SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

56
CA 12-01313
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, WHALEN, AND MARTOCHE, JJ.


SANTOKH S. BADESHA, SUDARSHAN S. BAINS,
BHOOPINDER S. MEHTA, HARBHAJAN S. PUREWAL,
MAGHAR S. CHANA, RAJDEEP K. CHEEMA, AS
MEMBERS OF BOARD OF TRUSTEES OF GURUDWARA
OF ROCHESTER, AND GURUDWARA OF ROCHESTER, A
CORPORATION ORGANIZED AND EXISTING UNDER
RELIGIOUS CORPORATION LAW OF STATE OF NEW
YORK, PLAINTIFFS-APPELLANTS-RESPONDENTS,

                     V                                              ORDER

PARMINDER S. SOCH, MANDEEP (MAKHAN) SINGH,
AJAY SINGH, PUSHPINDER ANEJA, GURRINDER S.
BEDI, IN HIS CAPACITY AS A MEMBER OF THE
EXECUTIVE COMMITTEE GURUDWARA OF ROCHESTER,
DAMAPAUL SONDHI AND SANDEEP S. GREWAL, IN
THEIR CAPACITIES AS PURPORTED AUDITORS OF
GURUDWARA OF ROCHESTER,
DEFENDANTS-RESPONDENTS-APPELLANTS.


WOODS OVIATT GILMAN LLP, ROCHESTER (WARREN B. ROSENBAUM OF COUNSEL),
FOR PLAINTIFFS-APPELLANTS-RESPONDENTS.

HARRIS BEACH PLLC, PITTSFORD (A. VINCENT BUZARD OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS-APPELLANTS.


     Appeal and cross appeal from an order of the Supreme Court,
Monroe County (Matthew A. Rosenbaum, J.), entered April 24, 2012.    The
order denied plaintiffs’ motion and defendants’ cross motion for
summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   March 22, 2013                       Frances E. Cafarell
                                                Clerk of the Court